DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-20 are pending. Claims 19 and 20 are withdrawn. Claims 1-18 are presented for examination.

Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive. The applicant argues that the prior art fails to teach or suggest a laminating step that only involves the second prepreg and metal foil with no adhesive material between. The applicant argues that McCarthy requires the use of the high flowing adhesive composition and one would not have a motivation to exclude the adhesive. While McCarthy does use an adhesive, the Examiner maintains that it would have been obvious to look towards other references to allow for removing the adhesive from the process. In particular, one would have been motivated to eliminate the adhesive in McCarthy’s process as it requires fewer steps and smaller quantities of material which results in an overall reduction in manufacturing cost and the products exhibit greater thermal resistance compared to products made conventionally (see McKee at 0039).
The applicant further argues that one would not have been motivated to modify McCarthy’s process. However, the Examiner disagrees and maintains that one would have been motivated to make this modification to simply the process of bonding. Further, applicant argues .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
1.	Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al. (U.S. Pat. No. 6783841) in view of McKee et al. (U.S. PGPUB No. 2005/0121226).

I.	Regarding claims 1-6 and 11-18, McCarthy teaches a process for forming a metal-clad laminate comprising: impregnating a reinforcement material with a solution comprising PTFE followed by drying at a temperature of less than 300 °C to obtain a first prepreg (Example 1, columns 19-20); impregnating the first prepreg with a solution comprising PFA (which has a lower melting point than PTFE) and drying at a temperature of less than 300 °C to form a second prepreg (Example 1, columns 19-20); and then laminating the second prepreg with a low profile metal foil (column 18, line 61-column 19, line 3 and Example 2, columns 19-20). McCarthy further teaches repeating the second impregnation and drying steps multiple times (Example 1, columns 19-20). McCarthy teaches use of an adhesive for attaching the prepreg to the metal foil and does not teach that the method can be performed without use of an adhesive in the lamination step.
	However, McKee teaches laminating fluoropolymer prepregs (abstract) together with a metal foil (0012) without the use of adhesive (0039) by a process of etching the surface of the impregnated prepreg to activate it for adhering better to the metal (abstract). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McCarthy’s process to perform the lamination step without the use of an 

II.	Regarding claims 7-10, McCarthy in view of McKee teach all the critical limitations of claims 1-4 (see above), but fail to explicitly teach an example where the first impregnation step is repeated multiple times. However, McCarthy does teach that repeated impregnation should be conducted (column 7, lines 58-67). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify McCarthy in view of McKee’s process by having the first impregnation step conducted multiple times. One would have been motivated to make this modification to allow for sequential buildup facilitating the manufacture of the overall composite (see McCarthy at column 7, lines 58-67).

Conclusion
	Claims 1-20 are pending. 
Claims 19 and 20 are withdrawn. 
Claims 1-18 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S WALTERS JR/
February 10, 2021
Primary Examiner, Art Unit 1796